                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NORTHWEST ADMINISTRATORS, INC.,                         CASE NO. C18-0865-JCC
10                             Plaintiff,                    ORDER
11          v.

12   VALLEY PUMP, INC.,

13                             Defendant.
14

15          This matter comes before the Court on the hearing for Defendant to show cause why it
16   should not be held in civil contempt (Dkt. No. 18).
17          The Court may grant a motion for an order of contempt if it finds “by clear and
18   convincing evidence” that the non-moving contemnors (1) “violated a court order, (2) beyond
19   substantial compliance, (3) not based on a good faith and reasonable interpretation of the court’s
20   order.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir.
21   1993) (internal alterations omitted). If the moving party meets its burden, “[t]he burden then
22   shifts to the contemnors to demonstrate why they were unable to comply” with the court order
23   and show that “they took every reasonable step to comply.” Stone v. City & Cty. of San
24   Francisco, 968 F.2d 850, 856 n.9 (9th Cir. 1992).
25          Plaintiff has submitted clear and convincing evidence that Defendant was served with the
26   Court’s order compelling audit on November 8, 2018 and February 14, 2019. (Dkt. Nos. 15-1 at


     ORDER
     C18-0865-JCC
     PAGE - 1
 1   5, 17 at 1.) Plaintiff has also submitted clear and convincing evidence that Defendant has not

 2   responded to the Court’s order. (Dkt. No. 15 at 2.) On March 5, 2019, the Court held a hearing

 3   for Defendant to demonstrate why it was unable to comply with the Court’s order and to show

 4   that it took every reasonable step to comply. (Dkt. No. 16.) Defendant failed to appear at the

 5   hearing and has not otherwise responded. (See Dkt. No. 18.) Thus, Defendant has not met its

 6   burden of establishing that civil contempt is unwarranted. See Stone, 968 F.2d at 856 n.9.

 7          For the foregoing reasons, the Court finds Defendant in civil contempt of the Court’s

 8   order. Beginning on the date this order is issued, Defendant is ORDERED to pay to the Court
 9   $200 per day. This sanction shall continue to accrue until Defendant files a declaration
10   confirming that it has complied with the Court’s order compelling audit (Dkt. No. 13).
11          DATED this 5th day of March 2019.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0865-JCC
     PAGE - 2
